Citation Nr: 0118229	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  97-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for PTSD prior to January 18, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued since May 1995 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

Review of the claims folder reveals that in October 1997 the 
veteran submitted a notice of disagreement as to the August 
1997 rating action concerning service connection for a low 
back disorder, hypertension, and hemorrhoids.  The RO issued 
a statement of the case in December 1998.  However, the 
veteran failed to provide a substantive appeal with respect 
to those issues.  Therefore, the issues are not currently 
before the Board.  See 38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. 
§ 20.200 (2000).  The Board notes that the RO has not 
certified those issues to the Board and that the veteran has 
not attempted to pursue the issues further.  

Review of the claims folder also reveals that the veteran 
submitted a claim for service connection for peripheral 
neuropathy due to Agent Orange exposure.  There is no 
indication that this issue has been addressed by the RO.  It 
is referred to that office for the appropriate action.  

In January 2000, the veteran requested a personal hearing at 
the RO and a Travel Board hearing.  Review of the claims 
folder reveals that the veteran failed to report for such 
hearings scheduled in April 2000 and May 2001, respectively.  

The Board notes that the RO addressed the issue on appeal as 
entitlement to an earlier effective date for a 100 percent 
disability rating for PTSD and certified the issue on appeal 
as entitlement to an earlier effective date of the grant of 
PTSD.  However, as discussed in detail below, the veteran's 
original appeal stemmed from his disagreement with the 
initial evaluation assigned for PTSD in a May 1995 rating 
action.  He has continuously prosecuted his claim since that 
time.  An appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as staged ratings. Id. at 126.  Therefore, the Board 
finds that the issue on appeal is most appropriately phrased 
as set forth above.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  PTSD symptoms shown of record prior to January 18, 1996 
consist primarily of flashbacks, nightmares with sleep 
disturbance, hypervigilance, depression, anxiety, anger, 
auditory and visual hallucinations, and social withdrawal.  
He requires continuous treatment.  The veteran has few social 
relationships or activities.      

3.  Prior to January 18, 1996, the evidence reflects 
symptomatology from PTSD that is productive of no more than 
severe social and industrial impairment. 

4.  The evidence shows that the veteran has been unemployed 
for many years due to physical problems unrelated to his 
service-connected PTSD.  


CONCLUSION OF LAW

The criteria for a 70 percent initial disability rating for 
PTSD prior to January 18, 1996 have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.16, 4.21 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions, 
though taken prior to the enactment of the VCAA, comply with 
the new statutory provisions.  That is, the RO provided 
notice to the veteran and his representative as to the 
applicable law and regulations and required evidence in the 
August 1995 statement of the case and March 1996 and June 
1996 supplemental statements of the case.  Also, the RO has 
secured the relevant VA medical records.  The veteran has not 
authorized VA to obtain any private medical records.  In 
addition, he has had the opportunity to submit evidence and 
argument in support of his claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

In connection with a previous claim, the veteran underwent a 
VA examination in August 1990.  He reported that he injured 
his low back in August or October 1986.  He had not worked 
since 1986.  During the psychiatric consultation, the veteran 
related that he could not work because of his back injury.  
The psychiatric diagnosis was severe major depression with 
psychotic features, unemployable, competent.  

In an October 1990 rating decision, the RO denied service 
connection for PTSD as not shown by the evidence of record.  

The veteran submitted a claim for service connection for PTSD 
in January 1993.  VA medical records shows that he was 
hospitalized at from January 1993 to February 1993 for 
complaints related to possible PTSD.  His complaints included 
visions of dead people from Vietnam, voices, nightmares, 
hypervigilance with irritability and explosiveness, emotional 
numbing and social withdrawal, depression, and anxiety.  He 
admitted that he felt like he might hurt someone.  He also 
related that he had low back pain from an injury sustained in 
1986 that left to his loss of employment and employability 
(sic).  During the admission, the veteran received 
medication, which improved his symptoms.  The diagnosis at 
discharge included severe, chronic PTSD, delayed, with acute 
exacerbation.  The examiner assigned as Global Assessment of 
Functioning (GAF) score of 60 currently and 70 for the 
highest functioning in the past year.  The physician made no 
comment as to the veteran's employability and his PTSD.  

VA outpatient medical records reflected outpatient care 
following hospitalization.  In March 1993, the veteran 
described problems with sleeping and nightmares and auditory 
and visual hallucinations.  He stated that he was unable to 
work.  Notes dated in April 1993 reflected reports of 
depression, anxiety, nightmares, and intrusive thoughts about 
Vietnam.  He had worked multiple jobs until 1986.  He stated 
that he was not employable due to a back injury and stress 
reactions.  He related that he could not handle the people.  
Additional notes completed on the same date included reports 
of sleep disturbance and nerves.  In July 1993, the veteran 
related having flashbacks in the daytime and nightmares at 
night, loss of appetite with weight loss, visual and auditory 
hallucinations, and loss of sleep.  He had increased anxiety 
since discontinuing his medication.  Notes dated in August 
1993 reflected complaints of increased anxiety and increased 
auditory and visual hallucinations.  His nerves were so bad 
that he could not stand to talk to people.  

The veteran was admitted to the PTSD unit program in October 
1993.  He continued to be unemployed.  He complained of sleep 
disturbance, nightmares, isolation, anxiety, depression, 
anger, fear of losing control, aggressiveness, reduced memory 
and concentration, and an inability to express love.  He had 
been receiving regular outpatient treatment since his prior 
admission.  Mental status examination at admission was 
significant only for occasional appearance of indifference, 
lack of spontaneity of speech, and some flatness of affect.  
At discharge in November 1993, the veteran's condition was 
stable with some improvement, though he continued to have 
some PTSD symptoms.  He was to continue taking his 
medications.     

Records showed that the veteran attended VA group therapy 
from January 1994 to January 1995.  There was no mention of 
particular symptoms shown by the veteran.

The veteran testified at a personal hearing in November 1994.  
He received regular VA outpatient care since his last 
hospitalization.  He slept most of the time.  He felt that 
his divorce from his wife was due to his PTSD symptoms.  He 
was attempting to restore relationships with his children.  
He attended a church program but no other social activities.  
With respect to symptoms, the veteran was easily startled, 
had nightmares with trouble sleeping, and was hypervigilant 
about his home.  

The veteran was afforded a VA examination in March 1995.  He 
described his post-service work history, which included 
hauling various materials, working as a corrections officer, 
and other jobs.  In 1985 or 1986, he hurt his back moving a 
heavy machine.  The veteran stated that nobody hired him 
because of high blood pressure and back illness.  He also 
could not see because of glaucoma.  With respect to PTSD, the 
veteran's complaints included depression, hearing voices, 
nightmares, recollections about Vietnam, an inability to get 
along with people, and feeling tense, nervous, angry, upset, 
and jittery at times.  He last worked in 1986 or 1987.  
Objective examination was essentially unremarkable.  The 
diagnosis was PTSD.     

In a May 1995 rating action, the RO granted service 
connection for PTSD effective from January 21, 1993.  From 
that date, the RO assigned a temporary total rating based on 
the veteran's hospitalization.  From March 1, 1993, the RO 
awarded a 50 percent schedular rating.  The veteran timely 
appealed the assigned evaluation.  

The RO received an August 1995 statement from the veteran's 
provider at the VA PTSD clinic.  He indicated that the 
veteran continued to receive treatment, including 
medications, for symptoms that included irritability, 
flashbacks, nightmares, intrusive thoughts, insomnia, and 
isolation.  The veteran's prognosis was poor and he would 
require treatment indefinitely.  In an additional statement 
from the same VA provider dated in January 1996, it was noted 
that the veteran's PTSD symptoms also included uncontrollable 
anger and survivor guilt.  His prognosis continued to be 
poor.    

The RO secured additional VA records that showed continued 
outpatient treatment and group therapy from July 1995.  These 
records contained only general comments as to topics the 
group discussed and did not typically address the veteran's 
specific symptomatology.  Doctor's notes dated on January 18, 
1996 indicated that the veteran's mood was somewhat 
depressed.  He continued to experience flashbacks, 
hypervigilance, being easily startled, problems with sleep, 
and feeling tired in the morning.  The impression was 
chronic, severe PTSD, ongoing.   

In a July 1996 statement, the veteran indicated that his 
doctor had told him he had been unemployable since 1986.  He 
had sought employment since that time but had been rejected 
due to his illnesses.  

In a September 1996 rating decision, the RO awarded a 100 
percent schedular evaluation for PTSD effective from January 
18, 1996.  The veteran expressed disagreement with the 
effective date established.  

The veteran testified at a personal hearing in March 1997.  
He alleged entitlement to a 100 percent schedular rating from 
the date of his claim and hospitalization in January 1993.  
He stated that, during that hospitalization, the doctors told 
him that his PTSD was pretty severe.  He had received regular 
VA care for PTSD since January 1993.  The veteran testified 
that he last had a full-time job in 1986 and that he left 
that job due to his PTSD.  He had a hard time getting along 
with his supervisor and co-workers.  The veteran felt that 
his stress and anger continued to render him unable to work 
full time.  He stated that his psychologist agreed.  During 
the November 1999 personal hearing, the veteran again 
indicated that he had lost many jobs due to his behavior at 
work, though he stated that he lost at least one job and had 
not been hired for other jobs because he had high blood 
pressure.     
Analysis

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson, 12 Vet. App. at 126.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an 
original or an increased rating, it is presumed that the 
veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the RO assigned a 100 percent disability rating 
for PTSD effective from January 18, 1996.  Prior to that 
date, the disability is evaluated as 50 percent disabling.  
The veteran seeks a 100 percent rating effective from January 
1993.  

For the time period in question, with the exception of 
periods of hospitalization for which the veteran received a 
temporary total disability rating, the veteran's PTSD is 
evaluated as 50 percent disabling under Diagnostic Code 
(Code) 9411.  38 C.F.R. 
§ 4.132 (1996).  See 61 Fed. Reg. 52,695 (1996) (codified at 
38 C.F.R. pt. 4) (amending the rating criteria for mental 
disorders effective November 7, 1996).  Under Code 9411, a 50 
percent rating is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is in order when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 (1996).  Demonstrable 
inability to obtain or retain employment alone is a 
satisfactory basis for a 100 percent rating.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994). 

In addition, a total disability rating may be assigned based 
on individual unemployability (TDIU).  Under 38 C.F.R. § 
4.16(a), a total disability rating for compensation purposes 
may be assigned on the basis of individual unemployability: 
that is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more. Id.  Where a veteran fails to meet the applicable 
percentage standards, an extra-schedular rating is for 
consideration if he is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  See VAOPGCPREC 
6-96 (the Board is required to consider the issue of TDIU 
under 38 C.F.R. § 4.16(b) when expressly raised by the 
claimant or when raised by the evidence of record, and has 
jurisdiction to do so when raised in connection with a claim 
for an increased rating).  

According to the evidence of record prior to January 18, 
1996, the veteran's primary PTSD symptoms consist of 
flashbacks, nightmares with sleep disturbance, 
hypervigilance, depression, anxiety, anger, auditory and 
visual hallucinations, and social withdrawal.  The discharge 
summary from the veteran's initial hospitalization in 1993 
characterizes the PTSD as severe, though the GAF scores of 60 
currently and 70 as the highest for the past year denote 
moderate or mild symptoms, respectively.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Washington, DC, American Psychiatric 
Association (4th ed. 1994) (DSM-IV).  In addition, the 
summary indicates an improvement in symptoms at discharge.  
Since that hospitalization, the veteran receives, and in fact 
requires, continuous treatment.  Records of that treatment 
document only a temporary increase in symptomatology with 
improvement following the VA hospitalization in October and 
November 1993.  The record also reveals that the veteran has 
few social relationships or activities.  The Board finds that 
this evidence presents a disability picture that more nearly 
approximates the criteria for a 70 percent rating for PTSD.  
38 C.F.R. § 4.7.  However, the Board also finds that the 
evidence does not reflect virtual isolation within the 
community, totally incapacitating psychoneurotic symptoms, or 
demonstrable inability to obtain or retain employment due to 
PTSD. Id.  Therefore, the PTSD symptomatology is productive 
of no more than severe social and industrial impairment, 
which warrants a 70 percent rating.            

With respect to the employability issue, the veteran 
generally contends that he has been unable to work since 1986 
due to PTSD and the associated inability to deal with people.  
However, the claims folder contains numerous reports by the 
veteran indicating that he sustained a work-related back 
injury in 1986, after which he was unable to work.  He has 
also related that he was terminated from or rejected for 
employment due to hypertension and his back disorder.  There 
is no evidence suggesting a relationship between the back 
disorder or the hypertension and the veteran's PTSD.

With respect to consideration of TDIU, review of the claims 
folder reveals that PTSD is the veteran's only service-
connected disability.  Although the 70 percent rating meets 
the percentage criteria under 38 C.F.R. § 4.16(a), the 
evidence does not support the finding that the veteran is 
unable to secure or follow a substantially gainful occupation 
due solely to PTSD.  As discussed above, the veteran himself 
reports an inability to work since 1986 due to physical 
problems not related to PTSD.  Moreover, despite the serious 
nature of the veteran's PTSD, there is no medical evidence or 
opinion that indicates that PTSD alone has rendered the 
veteran unable to secure or follow a substantially gainful 
occupation.  Therefore, an award of TDIU under 38 C.F.R. § 
4.16(a) or (b) is not warranted. 

Similarly, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  The record does not reflect frequent 
hospitalizations.  The veteran's contentions as to 
interference with employment due to PTSD have been previously 
addressed.   

Accordingly, the Board finds that the evidence supports an 
initial disability rating of no more than 70 percent for PTSD 
prior to January 18, 1996.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.16, 4.21 (2000); 38 C.F.R. § 4.132, 
Code 9411 (1996).  



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial disability of 70 percent for 
PTSD prior to January 18, 1996 is granted.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

